— In a consolidated medical malpractice action, (1) defendant Long Island Jewish Hospital (the hospital) appeals from a judgment of the Supreme Court, Queens County, entered January 12, 1978, which (a) is in favor of plaintiff and against it, upon a jury verdict, and (b) dismissed its cross claim against defendants Meilman and Hirsch, as a matter of law, and (2) plaintiff cross-appeals, on the ground of inadequacy, from so much of the same judgment as, in its award of damages, included only $200,000 for pain and suffering. Judgment modified, on the law, by deleting so much of the second decretal paragraph thereof as dismissed the hospital’s cross claim against defendants Meilman and Hirsch. As so modified, judgment affirmed and, as between the hospital and defendants Meilman and Hirsch, action severed and new trial granted as to the hospital’s cross claim against defendants Meilman and Hirsch, with costs to abide the event. The trial court erred in dismissing the hospital’s cross claim, since issues of fact existed which should have been submitted to the jury. We find no merit to the hospital’s suggestion that the judgment in favor of plaintiff and against it should be reversed, or to plaintiff’s claim that the damages awarded by the jury for pain and suffering were inadequate. Hopkins, J. P., Titone, O’Connor and Cohalan, JJ., concur.